NO. 07-07-0200-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                  OCTOBER 19, 2007
                           ______________________________

                          JESSICA ANN MACKEY, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

               FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                  NO. 5525; HONORABLE KELLY G. MOORE, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the motion. Tex. R. App. P. 42.2(a). No decision of this Court having

been delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                    James T. Campbell
                                                        Justice

Do not publish.